UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6421


FREDERICK HAMILTON BANKS,

                     Petitioner - Appellant,

              v.

JEFF SESSIONS, Attorney General; J.C. HOLLAND, Warden; BUTNER
FEDERAL MEDICAL CENTER,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-hc-02080-D)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick Hamilton Banks appeals the district court’s order dismissing his 28

U.S.C. § 2241 (2012) petition, as well as its order denying Banks’ self-styled “motion to

vacate” under Fed. R. Civ. P. 59(e) and Fed. R. Civ. P. 60(b). We have reviewed the

record and find no reversible error. Accordingly, we grant Banks’ application to proceed

in forma pauperis and affirm the district court’s orders. See Banks v. Sessions, No. 5:17-

hc-02080-D (E.D.N.C. Oct. 16, 2017 & Apr. 20, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2